DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an information acquisition unit that acquires information and an output controller that controls output in claim 1, and an information acquisition unit that acquires information and an output controller that causes an output unit to output guidance information in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 describes a computer program, it appears that said claim, taken as a whole, read on computer listings per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2018/0357836, hereinafter Ishiguro), and further in view of Kohler et al. (US 2017/0358140, hereinafter Kohler).
Regarding claim 1, Ishiguro teaches an information processing apparatus (a virtual space display system, fig. 2) comprising: 
an information acquisition unit (position/attitude detector 112 and the surrounding situation detector 111; this element is interpreted under 35 USC 112(f) as the CPU or a GPU performing the claimed function) that acquires positional information of a first place with which first 5information is associated ([0130]: the surrounding situation detector 111 may be implemented by integrating a camera configured to shoot the outside situation with the head mount display HMD; [0131]: the surrounding situation detector 111 detects a bump BP provided on the floor surface, and in response to the detection of bump BP in real space, a group of small stones OBJ2 is displayed in the virtual space VW2) and positional information (position) and directional information (attitude) of each of a plurality of first users ([0075]: a position/attitude detector 112 detects the position and the attitude of the vehicle 100. The position is expressed by the coordinates of, for example, the latitude, the longitude, and the altitude. The attitude may be a moving direction of the vehicle 100 that is expressed by the direction, the azimuth or the like; [0129]: the position/attitude detector 112 may be implemented using a GPS or the like to the head mount display HMD which the player P1 wears or may detect the position of the player P1 by means of cameras and sensors provided in the attraction; [0130]: the positions of other players P2 are known); and 
an output controller (controller 110, fig. 2; this element is interpreted under 35 USC 112(f) as the CPU or a GPU performing the claimed function) that controls output of the first information by a first output unit based on the positional information of the first place and the positional information and the directional information of each of the first users ([0131]: in response to the detection of a bump BP provided on the floor surface ahead of the player P1, a group of small stones OBJ2 is displayed in the virtual space VW2… When another player P2 approaches the player P1, a rolling rock OBJ1 is displayed in the virtual space VW2).
Ishiguro does not explicitly teach the output controller controls output of the first information by a first output unit carried by each of the 10first users based on the positional information of the first place.
Kohler teaches the output controller (processor 132) controls output of the first information (augmented reality image 110) by a first output unit  (HMD 104, HMD 114 and HMD 122, figs 1-2) carried by each of the 10first users (users 102, 112 and 120, figs 1-2) based on the positional information of the first place ([0017]: the processor 132 is configured to determine the field of view 106 of the HMD device 104, identify a display position D at which the augmented reality image 110 can be displayed and viewed in the physical environment 108 by the HMD 104 and the peer HMD devices 114 and 122 based at least on the determined field of view 106 and the received peer location data, and display the augmented reality image 110 at the display position D on the at least partially see-through display 134 of the HMD device 104). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kohler’s knowledge and modify the system of Ishiguro because such a system ensures that multiple users of HMD devices can have a realistic cooperative experience ([0003]).
Regarding claim 2, Ishiguro teaches the information processing apparatus according to 15claim 1, wherein the first place is a place within a real space (bump BP on the floor surface, [0131] and fig. 10), and the positional information of the first place and the positional information of each of the first users are each positional information within the real space ([0075]: a position/attitude detector 112 detects the position and the attitude of the vehicle 100. The position is expressed by the coordinates of, for example, the latitude, the longitude, and the altitude. The attitude may be a moving direction of the vehicle 100 that is expressed by the direction, the azimuth or the like; [0129]: the position/attitude detector 112 may be implemented using a GPS or the like to the head mount display HMD which the player P1 wears or may detect the position of the player P1 by means of cameras and sensors provided in the attraction; [0130]: the surrounding situation detector 111 may be implemented by integrating a camera configured to shoot the outside situation with the head mount display HMD … the positions of other players P2 are known; [0131]: the surrounding situation detector 111 detects a bump BP provided on the floor surface, and in response to the detection of bump BP in real space, a group of small stones OBJ2 is displayed in the virtual space VW2).
Regarding claim 3, Ishiguro teaches the information processing apparatus according to claim 2, wherein the output controller changes an output state of the first information by the first output unit carried by each of the first users from a first state (closed gate, fig. 3 and [0085]) to a 25second state (open gate, fig. 3 and [0085]) that is different from the first state, in a certain time (fixed time has elapsed, fig. 3 and [0085]) based on the positional information of the first place and the positional information and the directional information of each of the first users (when the player P1 and player P2 approach a traffic, the traffic light object in the real space is replaced by a virtual gate. A closed gate is mapped to stop (red) and an open gate is mapped to go (green). A change between the closed gate and the open gate may be made when a fixed time has elapsed since the display of a closed gate).
Claims 19-20 are similar in scope to claim 1, and therefore the examiner provides similar rationale to reject these claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osawa et al. (US 2018/0374026) describes an output controller for work learning, configured to cause an information output unit to output display of guidance information that prompts a worker to move a line of sight toward a next work item to be inspected from an inspected work item.


Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-17, none of the cited prior art references of record, teach either individually or in combination, “the output controller changes the output state of the first information by the first output unit carried by each of the first users from the first state to48 the second state in the certain time based on whether, for each of the first users, a direction indicated by the directional information of the first user based on the positional information of the first user falls within a 5certain range of the first place and a distance between the positional information of the first place and the positional information of the first user”.


Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 18, none of the cited prior art references of record, teach either individually or in combination, “an output controller that causes an output unit 15carried by each of a plurality of second users belonging to a second group to output guidance information for prompting movement to the first place based on the positional information of the first place and the positional information and the directional information of each of the 20first users”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612